Citation Nr: 0723674	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for chronic active 
hepatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2005.  

Following the hearing, the veteran's representative submitted 
private medical records with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was initially diagnosed with hepatitis and 
began receiving treatment in 1980.  

3.  The veteran's service medical records do not document 
activities that are recognized as creating a high risk of 
hepatitis infection, e.g. blood transfusion, tattoos, 
intravenous drug use or promiscuous sexual activity.  

4.  The claimed hepatitis is not shown to be due to any event 
or incident of the veteran's period of active duty.   

5.  The currently demonstrated cirrhosis of the liver is not 
shown to have been manifested in service or for many years 
thereafter after service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may cirrhosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2002 and November 2002, prior to the rating 
decision on appeal, the RO sent the veteran letters informing 
him that to establish entitlement to service-connected 
compensation benefits the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the April 2003 rating decision on appeal.  

The August 2002 letter and an April 2005 letter addressed the 
specific requirements for service connection for hepatitis.  
The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A March 2005 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for 
hepatitis, and of the evidence of record.  The Board finds 
that he has accordingly been constructively invited to give 
VA all the relevant evidence in his possession not already of 
record at VA.  
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2002 and November 
2002 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA medical examination in March 2003.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2005.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for chronic active hepatitis.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran was competently diagnosed with chronic active 
hepatitis in September 1980 by a private physician.  At the 
time of diagnosis, the veteran had had myalgias for about a 
year, fatigue, and abnormal liver functions.  The veteran's 
diagnosis has been corroborated by private treatment records, 
statements by his private physician, and a VA medical 
examination.   

The veteran does have a current diagnosis of chronic active 
hepatitis although his physician stated that he had tested 
negative for Hepatitis B and Hepatitis C.  The veteran 
currently has marked fatigue and joint aches and is currently 
on medication for hepatitis.  

The Board accordingly finds that the veteran does have a 
current diagnosis of chronic active hepatitis.  The Board 
must now examiner if there was any in-service treatment or 
diagnosis of chronic active hepatitis and any nexus between 
service and his chronic active hepatitis.  

The veteran testified that his hepatitis is the result of his 
military service.  He added that he did not have any symptoms 
of hepatitis while in service and the service medical records 
are silent for any treatment or diagnosis of hepatitis while 
in service.  The veteran stated that that he did not have any 
foreign service, but did serve in Granada and slept on old 
bunk beds.  

The veteran also testified that that he had discomfort in his 
legs during basic training when he received medical care, but 
the service medical records only state that he had a light 
knee sprain.  The veteran asserted that his leg discomfort 
was an in-service symptom of his hepatitis since it was the 
same symptom that made him seek treatment in 1980, when he 
was diagnosed with chronic active hepatitis.  

Thus, the service medical records do not document activities 
that are recognized as creating a high risk of hepatitis 
infection, e.g. blood transfusion, tattoos, intravenous drug 
use or promiscuous sexual activity.  

Though the veteran has not shown that he had hepatitis either 
during service or due to service he has submitted private 
physician's opinions in regards to nexus.   

In a September 2002 statement, a private physician opined 
that that the degree of scarring on the veteran's initial 
liver biopsy showed that it was likely that the disease was 
present for 5 to 10 years prior to his diagnosis and biopsy.  

The same private physician submitted another statement in 
November 2002 and opined that the evidence of cirrhosis 
(scarring) on the veteran's liver biopsy indicated the 
chronicity of the process and that the slow progression of 
the disease that it was likely that the veteran had the 
beginnings of chronic active hepatitis in the late 1960's and 
early 1970's.  The physician stated that this was an 
autoimmune process in which the triggers and beginning of 
inflammation were not known.  

The veteran had a VA medical examination in March 2003.  The 
veteran reported that, as best as he could remember, he did 
not have any symptoms during military service.  

The VA physician stated that it was impossible to date the 
onset of the veteran's hepatitis, but it was reasonable to 
speculate that it began some time prior to diagnosis.  The VA 
physician went on to state that he agreed with the private 
physician's opinion that the hepatitis occurred a numbers of 
years prior to diagnosis but that the exact time was an 
educated guess.  

The VA physician stated that it occurred some time prior to 
the onset of arthralgias and myalgias and that he was not 
exactly sure when that started and did know that it started 
some time after military service.  

The VA physician stated that, knowing whether or not the 
veteran had hepatitis during military service would be pure 
speculation.  The VA physician stated that the private 
physician estimated that it began some time during the late 
1960's and early 1970's and this was not unreasonable but no 
one could be sure of this because there was no evidence in 
the record that the veteran had liver disease during that 
time period since no tests were conducted.  

The VA physician opined that it was not at least as likely as 
not that the onset of the veteran's hepatitis occurred during 
his military service.  This opinion was based on the fact 
that there was nothing in the claims file to indicate that 
the veteran was sick or even feeling bad during military 
service.  

The VA physician noted that the veteran tried very hard to 
recollect when he first started to feel bad but testified 
that he did not feel that those symptoms were present during 
military service.  The VA physician opined that it was as not 
at least as likely as not that the veteran's hepatitis began 
in service.  

In November 2005 the veteran submitted a letter form his 
private physician.  The private physician stated that, when 
the veteran had a liver biopsy in 1980 he had fibrosis and 
that was highly suggestive that the veteran's autoimmune 
hepatitis was present for a prolonged period of time prior to 
the 1980 diagnosis.  

The physician opined that it was difficult to measure the 
course of the disease and that, if liver tests were performed 
during military service then it would absolutely confirm the 
presence of the liver disease but unfortunately there was no 
testing and that the main evidence of longstanding autoimmune 
liver disease was the liver biopsy in 1980.  

The private physician added that, with autoimmune hepatitis, 
it was not known what the initiating event that caused 
chronic inflammation of the liver was and that it was quite 
possible that there were environmental agents that might have 
triggered the disease.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

The Board notes that neither the veteran's private physician 
nor the VA examiner could determine or even guess when the 
veteran hepatitis actually started and what triggered it.  A 
medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

The Board also notes that the veteran's private physician's 
opinion was expressed in speculative language and medical 
opinions expressed in speculative language ["may", etc.] do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

On the other hand the VA physician stated that he could not 
determine when the hepatitis began and pointed out that there 
is no competent evidence in the service medical records to 
establish that the symptoms were present in service.  The VA 
physician also noted that the veteran denied having had any 
symptoms during military service.  The VA physician did opine 
that it was not at least as likely as not that the veteran's 
hepatitis began in service.  

After weighing the private physician's and the VA physician's 
opinion, the Board finds that the preponderance of the 
evidence does not serve to establish veteran's hepatitis had 
its clinical onset during his period of active military 
service.  

In regards to the veteran's testimony the Board notes that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).  

The Board notes that under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

First, there is no evidence that the hepatitis manifested 
itself in service or was continuously productive of related 
symptoms following his discharge from service prior to 1980.  

Secondly, under 38 C.F.R. § 3.309(a) cirrhosis of the liver 
is a chronic disease.  However, 38 C.F.R. § 3.307(a)(3) 
states that in order for cirrhosis of liver to be a 
presumptive disease it must manifest itself within 1 year of 
discharge from military service.  In this case, the veteran 
was discharged from military service in 1970 and was 
diagnosed with hepatitis in 1980.  

Also, a chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, in this 
case there were no characteristic manifestations shown in the 
intervening time.  

After careful consideration of the VA physician's opinion, 
the private physician's opinion, the veteran's testimony, and 
the presumptive period of chronic diseases, the Board finds 
that service connection for hepatitis must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for chronic active hepatitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


